


Exhibit 10.17

 

Execution Copy

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT AND AMENDED AND
RESTATED FEE AND PRICING LETTER

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT AND AMENDED AND
RESTATED FEE AND PRICING LETTER, dated as of November 3, 2011 (this
“Amendment”), between and among STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., a
Delaware limited liability company, and STARWOOD PROPERTY MORTGAGE SUB-2-A,
L.L.C., a Delaware limited liability company, (individually and collectively as
the context may require, “Seller”) and STARWOOD PROPERTY TRUST, INC., a Maryland
corporation having its principal place of business at 591 West Putnam Avenue,
Greenwich, Connecticut 06830 (“Guarantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”).  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of February 28, 2011 (as
amended pursuant to Amendment No. 1 to Amended and Restated Master Repurchase
and Securities Contract, Amended and Restated Guarantee and Security Agreement
and Amended and Restated Fee and Pricing Letter dated as of May 24, 2011
(“Amendment No. 1”), and as further amended pursuant to Amendment No. 2 to
Amended and Restated Master Repurchase and Securities Contract, Amended and
Restated Guarantee and Security Agreement and Amended and Restated Fee and
Pricing Letter dated as of the date hereof, and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);

 

WHEREAS, in connection with the Repurchase Agreement, (i) Guarantor executed and
delivered to Buyer an Amended and Restated Guarantee and Security Agreement,
dated as of February 28, 2011, as amended pursuant to Amendment No. 1 (the
“Guarantee”), and (ii) Buyer and Seller executed and delivered an Amended and
Restated Fee and Pricing Letter dated as of February 28, 2011, as amended
pursuant to Amendment No. 1 (the “Fee and Pricing Letter”);

 

WHEREAS, Seller and Buyer have agreed, to further amend certain provisions of
the Repurchase Agreement and the Fee and Pricing Letter in the manner set forth
herein; and

 

WHEREAS, Buyer and Guarantor have agreed to further amend certain provisions of
the Guarantee in the manner set forth below.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Guarantor and Buyer each hereby agree as follows:

 

SECTION 1.                                        Amendments to Repurchase
Agreement. (a)                                        Section 1.01 of the
Repurchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 1.01                                Applicability.  Subject to the terms
and conditions of the Repurchase Documents, at the request of Seller, the
Parties may from time to time enter into transactions in which Seller agrees to
sell, transfer and assign to Buyer certain Assets and all related rights in and
interests related to such Assets on a servicing released basis, against the
transfer of funds by Buyer representing the Purchase Price for such Assets, with
a simultaneous agreement by Buyer to transfer to Seller and Seller to repurchase
such Assets in a repurchase transaction, against the transfer of funds by Seller
representing the Repurchase Price for such Assets, at a date not later than
(i) for all Assets other than CMBS Purchased Assets, the Maturity Date, and
(ii) for all CMBS Purchased Assets, the CMBS Purchased Asset Maturity Date.

 

(b)                                  ARTICLE 2 of the Repurchase Agreement is
hereby modified by inserting the following new definitions in correct
alphabetical order:

 

“CMBS Pricing Margin”:  Defined in Schedule 2, which definition is incorporated
herein by reference.

 

“CMBS Pricing Margin Table”:  Shall mean the table set forth in the definition
of “CMBS Pricing Margin”.

 

“CMBS Purchased Asset Maturity Date”:  The earliest of (a) November 2, 2012, as
such date may be extended pursuant to Section 3.07(c), (b) any Accelerated
Repurchase Date, and (c) such earlier date upon which the CMBS Purchased Asset
Maturity Date occurs in accordance with the Repurchase Documents or Requirements
of Law.

 

“CMBS Purchased Assets”:  Each Purchased Asset which is either a Whole Loan or a
Senior Interest that accrues interest at a fixed rate and which is designated by
Buyer and Seller as a CMBS Purchased Asset on the related Confirmation.

 

“Exit Fee”:  Defined in the Fee and Pricing Letter (as amended hereby), which
definition is incorporated herein by reference.

 

“LTV Ratio”:  Defined in Schedule 2, which definition is incorporated herein by
reference.

 

“Non-CMBS Extended Maturity Date”:  Defined in Section 3.07(a).

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

“Non-CMBS Extension Option”:  Defined in Section 3.07(a).

 

“Non-CMBS Extension Term”:  Defined in Section 3.07(a).

 

(c)                                  The defined terms “Commitment Fee”,
“Current Mark-to-Market Value”, “Custodial Agreement”, “LTV/LTC Test”,
“Extension Fee”, “Maturity Date”, “Maximum Amount”, “Maximum Applicable
Percentage”, “Pledge Agreement”, “Pricing Margin”, “Repurchase Date”, and
“Utilization Threshold Amount” as set forth in ARTICLE 2 of the Repurchase
Agreement, are hereby amended and restated in their entirety to read as follows:

 

“Commitment Fee”:  Defined in the Fee Letter, which definition is incorporated
herein by reference.

 

“Current Mark-to-Market Value”:  For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer
(a) with reference to the market value of the Underlying Mortgaged Property, and
(b) taking into account such other criteria (other than current interest rates
and spreads) as and to the extent that Buyer deems appropriate, including, as
appropriate, market conditions, credit quality, liquidity of position,
subordination and delinquency status and aging which market value, in each case,
may be determined to be zero.  The Current Mark-to-Market Value of each
Purchased Asset as of the related Purchase Date will be set forth in the
Confirmation executed in connection with the related Transaction, and the
Current Mark-to-Market Value of any Purchased Asset other than any CMBS
Purchased Asset will not be adjusted by Buyer after the related Purchase Date
unless a Credit Event shall occur with respect to the related Purchased Asset,
provided that (a) the Current Mark-to-Market Value of any CMBS Purchased Asset
may be adjusted by Buyer at any time due to changes in interest rates and
spreads, and (b) there shall be no restrictions on Buyer’s ability to
recalculate, solely for internal purposes, the Current Mark to Market Value of
any Purchased Asset at any time.

 

“Custodial Agreement”:  The Amended and Restated Custodial Agreement, dated as
of February 28, 2011, among Buyer, Seller and Custodian, substantially in the
form of Exhibit J.

 

“Extension Fee”:  An amount equal to *** basis points (***%) multiplied by
$550,000,000.

 

“LTV Test”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Maturity Date”:  The earliest of (a) the Initial Maturity Date, as such date
may be extended pursuant to Section 3.07(a), (b) any Accelerated Repurchase
Date, and (c) such earlier date upon which the Maturity Date occurs in
accordance with the Repurchase Documents or Requirements of Law.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

“Maximum Amount”:  $550,000,000.

 

“Maximum Applicable Percentage”: For each Purchased Asset as of any date, the
maximum applicable percentage determined by Buyer for such Purchased Asset on
the related Purchase Date and set forth in the Confirmation for such Purchased
Asset, not to exceed (a) seventy-five percent (75%) for all Eligible Assets
consisting of Core Purchased Assets other than Hotel Assets and CMBS Purchased
Assets, (b) seventy percent (70%) for all Eligible Assets consisting of Core
Purchased Assets which are Hotel Assets, (c) sixty-five percent (65%) for all
Eligible Assets consisting of Flex Purchased Assets other than Hotel Assets,
(d) sixty percent (60%) for all Eligible Assets consisting of Flex Purchased
Assets which are Hotel Assets and, (e) for CMBS Purchased Assets, eighty-five
percent (85%), or such lower Applicable Percentage as may be required based on
the maximum LTV Ratio and minimum Debt Yield for the applicable CMBS Purchased
Asset, in accordance with the CMBS Pricing Margin Table.

 

“Pledge Agreement”: The Amended and Restated Pledge and Security Agreement,
dated as of February 28, 2011, between the Buyer and Principal, as amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.

 

“Pricing Margin”:  For each Flex Purchased Asset, the applicable Flex Pricing
Margin, for each Core Purchased Asset, the applicable Core Pricing Margin, and
for each CMBS Purchased Asset, the applicable CMBS Pricing Margin.

 

“Repurchase Date”:  For any Purchased Asset other than a CMBS Purchased Asset,
the earliest of (a) the Maturity Date, (b) any Early Repurchase Date therefor,
and (c) the Business Day on which Seller is to repurchase such Purchased Asset
as specified by Seller and agreed to by Buyer in the related Confirmation.  For
any Purchased Asset which is a CMBS Purchased Asset, the earliest of (a) the
CMBS Purchased Asset Maturity Date, (b) any Early Repurchase Date therefor, and
(c) the Business Day on which Seller is to repurchase such CMBS Purchased Asset
as specified by Seller and agreed to by Buyer in the related Confirmation.

 

“Utilization Threshold Amount” shall mean (x) on the first anniversary of the
Ramp up Period Expiration Date, $157,500,000, (y) on the second anniversary of
the Original Closing Date, $275,000,000 and (z) on the third, fourth and fifth
anniversary dates of the Original Closing Date, $302,500,000.

 

(d)                                  Clause (a) of the definition of “Eligible
Asset”, as set forth in ARTICLE 2 of the Repurchase Agreement, is hereby amended
and restated in its entirety to read as follows:

 

(a)                                  that satisfies the LTV Test;

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

(e)                                  The defined term “Carlyle Hotel Junior
Interest”, as set forth in ARTICLE 2 of the Repurchase Agreement, is hereby
deleted in its entirety.

 

(f)                                    Clause (vii) of the definition of
“Purchased Asset”, as set forth in ARTICLE 2 of the Repurchase Agreement, is
hereby amended and restated in its entirety to read as follows:

 

(vii)                           amounts and property from time to time on
deposit in the Waterfall Account, and the Waterfall Account itself, and amounts
and property from time to time on deposit in the Servicing Agreement Account,
and the Servicing Agreement Account itself,

 

(g)                                 Sections 3.01(a), (b) and (f) of the
Repurchase Agreement are hereby amended and restated in their entirety to read
as follows:

 

(a)                                  From time to time prior to (i) for all
Assets other than CMBS Purchased Assets, the Maturity Date, and (ii) for all
CMBS Purchased Assets, November 2, 2012, but not more frequently than twice per
calendar week, with not less than three (3) Business Days prior written notice
to Buyer, Seller may request Buyer to enter into a proposed Transaction by
sending Buyer a notice substantially in the form of Exhibit A (“Transaction
Request”) (i) describing the Transaction and each proposed Asset and any related
Underlying Mortgaged Property and other security therefor in reasonable detail,
(ii) transmitting a complete Underwriting Package (or whatever portion thereof
is then currently available to Seller) for each proposed Asset, (iii) specifying
which (if any) of the representations and warranties of Seller set forth in this
Agreement (including in Schedule 1(a), 1(b), 1(c) or 1(d) applicable to the
Class of such Asset) Seller will be unable to make with respect to such Asset
and (iv) indicating whether or not Seller proposes to treat such Asset as a CMBS
Purchased Asset.  Within five (5) Business Days after the receipt by Buyer of a
Transaction Request, Buyer shall indicate to Seller its preliminary approval or
disapproval of the proposed Asset.  Seller shall promptly deliver to Buyer any
supplemental materials requested at any time by Buyer, provided the same are
either in Seller’s possession or are reasonably obtainable by Seller.  Buyer
shall conduct such review of the Underwriting Package and each such Asset as
Buyer determines appropriate.  Buyer shall determine whether or not it is
willing to purchase any or all of the proposed Assets, and if so, on what terms
and conditions.  It is expressly agreed and acknowledged that Buyer is entering
into the Transactions on the basis of all such representations and warranties
and on the completeness and accuracy of the information contained in the
applicable Underwriting Package, and any incompleteness or inaccuracies in the
related Underwriting Package will only be acceptable to Buyer if disclosed in
writing to Buyer by Seller in advance of the related Purchase Date, and then
only if Buyer opts to purchase the related Purchased Asset from Seller
notwithstanding such incompleteness and inaccuracies.  In the event of a
Representation Breach, Seller shall immediately repurchase the related Asset or
Assets in accordance with Section 3.04.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

(b)                                 If Buyer communicates to Seller a non
binding determination that it is willing to purchase any or all of such Assets,
which non binding determination shall include the principal terms for the
proposed Transaction, Seller shall deliver to Buyer an executed preliminary
Confirmation for such Transaction, describing each such Asset and its proposed
Purchase Date, Market Value, Applicable Percentage, Purchase Price and such
other terms and conditions as Buyer may require, and indicating whether or not
Seller proposes to treat such Asset as a CMBS Purchased Asset.  If Buyer
requires changes to the preliminary Confirmation, Seller shall make such changes
and re execute the preliminary Confirmation.  If Buyer determines to enter into
the Transaction on the terms described in the preliminary Confirmation, Buyer
shall promptly execute and return the same to Seller, which shall thereupon
become effective as the Confirmation of the Transaction.  Buyer’s approval of
the purchase of an Asset on such terms and conditions as Buyer may require shall
be evidenced only by its execution and delivery of the related Confirmation. 
For the avoidance of doubt, Buyer shall not (i) be bound by any preliminary or
final non binding determination referred to above, (ii) be deemed to have
approved the purchase of an Asset by virtue of the approval or entering into by
Buyer of a rate lock agreement, Interest Rate Protection Agreement, total return
swap or any other agreement with respect to such Asset, or (iii) be obligated to
purchase an Asset notwithstanding a Confirmation executed by the Parties unless
and until all applicable conditions precedent in Article 6 have been satisfied
or waived by Buyer.

 

(f)                                    No Transaction shall be entered into if
(i) any Margin Deficit, Default or Event of Default exists or would exist as a
result of such Transaction, (ii) the Repurchase Date for the Purchased Asset
subject to such Transaction would be later than (A) for all Purchased Assets
other than CMBS Purchased Assets, the Maturity Date, and (B) for all CMBS
Purchased Assets, the CMBS Purchased Asset Maturity Date, (iii) after giving
effect to such Transaction, the aggregate Repurchase Price of all Purchased
Assets subject to Transactions then outstanding would exceed the Maximum Amount,
(iv) a material adverse change with respect to the related proposed Purchased
Asset, Seller and/or Guarantor has occurred, (v) any proposed Purchased Asset
does not qualify as an Eligible Asset, or (vi) Seller has not provided Buyer
with all of the necessary or requested due diligence materials to allow Buyer to
determine whether or not a proposed Purchased Asset qualifies as an Eligible
Asset.

 

(h)                                 Section 3.02 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

Section 3.02                                Transfer of Purchased Assets;
Servicing Rights.  Seller hereby sells, transfers, conveys and assigns to Buyer
on a servicing released basis all of Seller’s right, title and interest (but no
Retained Interest) in and to each Purchased Asset, together with all related
Servicing Rights.  Subject to this Agreement, until (A) for all Purchased Assets
other than CMBS Purchased Assets, the Maturity Date, and (B) for all CMBS
Purchased Assets, November 2, 2012, Seller may sell to Buyer, repurchase from
Buyer and re-sell Eligible Assets to Buyer, but may not substitute other
Eligible Assets for Purchased Assets.  On each Purchase Date ownership of and
title to each Purchased Asset

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Annex 1 (or if not specified therein, in the related Confirmation or as
directed by Seller).  Buyer has the right to designate the servicer and
sub-servicer of the Purchased Assets, and the Servicing Rights and other
servicing provisions under this Agreement are not severable from or to be
separated from the Purchased Assets under this Agreement, and such Servicing
Rights and other servicing provisions of this Agreement constitute (a) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (b) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents.

 

(i)                                    Section 3.05 of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

Section 3.05                                Repurchase.  On the Repurchase Date
for each Purchased Asset, Seller shall transfer to Buyer the Repurchase Price
for such Purchased Asset as of the Repurchase Date, and the related Seller Party
shall pay all amounts due to any Affiliated Hedge Counterparty under the related
Interest Rate Protection Agreement and Buyer shall transfer to Seller such
Purchased Asset, whereupon the Transaction with respect to such Purchased Asset
shall terminate. Buyer shall be deemed to have simultaneously released its
security interest in such Purchased Asset, shall authorize Custodian to release
to Seller the Purchased Asset Documents for such Purchased Asset and, to the
extent any UCC financing statement filed against Seller specifically identifies
such Purchase Asset, Buyer shall deliver an amendment thereto or termination
thereof evidencing the release of such Purchased Asset from Buyer’s security
interest therein.  Any such transfer or release shall be without recourse to
Buyer and without representation or warranty by Buyer, except that Buyer shall
represent to Seller, to the extent that good title was transferred and assigned
by Seller to Buyer hereunder on the related Purchase Date, that Buyer is the
sole owner of the related Purchased Asset, free and clear of any other interests
or Liens created by Buyer.  Any Income with respect to such Purchased Asset
received by Buyer or Waterfall Account Bank after payment of the Repurchase
Price therefor shall be remitted to Seller.  Notwithstanding the foregoing,
(A) on or before the CMBS Purchased Asset Maturity Date, Seller shall repurchase
all CMBS Purchased Assets by paying to Buyer the outstanding Repurchase Price
therefor and all other related outstanding Repurchase Obligations, and (B) on or
before the Maturity Date, Seller shall repurchase all remaining Purchased Assets
by paying to Buyer the outstanding Repurchase Price therefor and all other
outstanding Repurchase Obligations.

 

(j)                                    Section 3.06(b) of the Repurchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

(b)                                 Seller and Guarantor shall pay to Buyer all
fees and other amounts as and when due as required by this Agreement including,
without limitation:

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

(i)                                     the Non-Utilization Fee, which shall be
due and payable on the first anniversary of the Ramp-up Period Expiration Date
and on each succeeding anniversary of the Original Closing Date; provided,
however, that if this Agreement terminates at any time prior to the first
anniversary of the Ramp-up Period Expiration Date (for the avoidance of doubt,
even if all Purchased Assets are repurchased by Seller at any time prior to the
first anniversary of the Ramp-up Period Expiration Date), the Non-Utilization
Fee will remain due and payable by Seller and Guarantor on the first anniversary
of the Ramp-up Period Expiration Date based on all accruals for the time period
beginning on the Ramp-up Period Expiration Date and ending on the first
anniversary of the Ramp-up Period Expiration Date.  In addition thereto, the
following amounts will be due and payable on the anniversary indicated:  (A) on
the second anniversary of the Original Closing Date, Seller and Guarantor shall
pay to Buyer an additional amount equal to (1) twenty-five basis points (0.25%)
multiplied by (2) the positive amount, if any of (i) $385,000,000 minus (ii) the
greater of either the average daily unpaid Repurchase Price of all Purchased
Assets (excluding unpaid Price Differential) during the preceding nine (9) month
period or $275,000,000; and (B) on the third, fourth and fifth anniversaries of
the Original Closing Date, Seller and Guarantor shall pay to Buyer an additional
amount equal to (1) twenty-five basis points (0.25%) multiplied by (2) the
positive amount, if any of (i) $385,000,000 minus (ii) the greater of either the
average daily unpaid Repurchase Price of all Purchased Assets (excluding unpaid
Price Differential) during the preceding twelve (12) month period or
$302,500,000;

 

(ii)                                  the Exit Fee, which will be due and
payable in accordance with the provisions of Section 3 of the Fee and Pricing
Letter (as amended hereby);

 

(iii)                               the Commitment Fee, which shall be due and
payable on November 3, 2011; and

 

(iv)                              the Extension Fee, which shall be payable on
the date of the exercise by Seller of each Non-CMBS Extension Option.

 

(k)                                Section 3.07 of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

Section 3.07                                Extension of the Maturity Date. 
(a)  For all Purchased Assets other than CMBS Purchased Assets, Seller shall
have two (2) options to extend the Maturity Date (each, a “Non-CMBS Extension
Option”), each for an additional one (1) year period (each, a “Non-CMBS
Extension Term”) ending on the one year anniversary of the Initial Maturity Date
or the first extended Maturity Date, as the case may be (each, a “Non-CMBS
Extended Maturity Date”), exercisable in each case by delivery to Buyer of a
written notice requesting any such Non-CMBS Extension Option no earlier than
sixty (60) days or later than thirty (30) days prior to the Initial Maturity
Date or first Non-CMBS Extended Maturity Date, as the case may be.  Following
the receipt of notice in the manner set forth herein, Buyer shall grant the
Non-CMBS Extension Option so

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

long as the following conditions are satisfied:  (i) no Event of Default exists
on the date of delivery of notice by Seller exercising such Non-CMBS Extension
Option or on the then current Maturity Date, (ii) no Margin Deficit is
outstanding, (iii) Seller is in compliance with the Debt Yield Test, (iv) all
Purchased Assets qualify as Eligible Assets (or, if any Purchased Asset is not
an Eligible Asset, Seller repurchases such Purchased Asset within the earlier of
(x) the then-current Maturity Date, or (y) three (3) business days after the
delivery of notice thereof from Buyer, provided that the failure of Buyer to
deliver such written notice shall not be construed as a waiver of Buyer’s right
to require Seller to satisfy all of the conditions for an extension of the
Term), and (v) the payment by Seller to Buyer of the Extension Fee on or before
the current Maturity Date.

 

(b)                                 Notwithstanding the preceding paragraph, if
a Default has occurred and is continuing on or prior to the then current
Maturity Date, then the Initial Maturity Date or the first Extended Non-CMBS
Maturity Date, as applicable, shall be extended on an interim basis to the
earlier of the date such Default is cured by or at the direction of Seller
(whereupon the exercise of the applicable Non-CMBS Extension Option shall
immediately be effective and the then current Maturity Date applicable to
Purchased Assets other than CMBS Purchased Assets shall be extended for the
applicable Non-CMBS Extension Term) or, if such Default remains uncured, the
date that the applicable cure period in respect of such Default expires.

 

(c)                                  For all CMBS Purchased Assets, Seller shall
have one (1) option to extend the CMBS Purchased Asset Maturity Date (the “CMBS
Purchased Asset Extension Option”) until November 2, 2013, exercisable by
delivery to Buyer of a written notice requesting the CMBS Purchased Asset
Extension Option no earlier than sixty (60) days or later than thirty (30) days
prior to the CMBS Purchased Asset Maturity Date.  Following the receipt of
notice in the manner set forth herein, Buyer shall grant the CMBS Purchased
Asset Extension Option so long as the following conditions are satisfied: (i) no
Event of Default exists on the date of delivery of notice by Seller exercising
the CMBS Purchased Asset Extension Option or on the initial CMBS Purchased Asset
Maturity Date, (ii) no Margin Deficit is outstanding, (iii) Seller is in
compliance with the Debt Yield Test, and (iv) all Purchased Assets qualify as
Eligible Assets (or, if any Purchased Asset is not an Eligible Asset, Seller
repurchases such Purchased Asset within earlier of (x) the original CMBS
Purchased Asset Maturity Date, or (y) within three (3) business days after the
delivery of notice thereof from Buyer, provided that the failure of Buyer to
deliver such written notice shall not be construed as a waiver of Buyer’s right
to require Seller to satisfy all of the conditions for an extension of the
Term).

 

(d)                                 Notwithstanding the preceding paragraph, if
a Default has occurred and is continuing on or prior to the initial CMBS
Purchased Asset Maturity Date, the initial CMBS Purchased Asset Maturity Date
shall be extended on an interim basis to the earlier of the date such Default is
cured by or at the direction of Seller (whereupon the exercise of the CMBS
Purchased Asset Extension Option shall immediately be effective and the initial
CMBS Purchased Asset Maturity Date shall be extended until November 2, 2013)

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

or, if such Default remains uncured, the date that the applicable cure period in
respect of such Default expires.

 

(l)                                    Clauses seventh and eighth Section 5.02
of the Repurchase Agreement are hereby amended and restated in their entirety to
read as follows:

 

seventh, for each Core Purchased Asset and, at all times on or before
February 2, 2013, for each CMBS Purchased Asset, to pay the Applicable
Percentage of any Principal Payment to Buyer, but only to the extent that such
remittance would not result in the creation of a Margin Deficit, to be applied
by Buyer within one (1) Business Day of receipt to reduce the outstanding
Purchase Price of the applicable Purchased Asset, with the balance of such
Principal Payment to be paid to Seller within three (3) Business Days of
receipt;

 

eighth, for each Flex Purchased Asset and, at all times after February 2, 2013,
for each CMBS Purchased Asset, to pay one-hundred percent (100%) of any
Principal Payment to Buyer, to be applied by Buyer within one (1) Business Day
of receipt to reduce the outstanding Purchase Price of the applicable Purchased
Asset and, after payment in full of such Purchase Price, any remaining portion
of any such Principal Payment shall be paid to Seller within three (3) Business
Days;

 

(m)                              Section 6.02(f) of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

(f)                                    the Repurchase Date is not later than
(i) for all Purchased Assets other than CMBS Purchased Assets, the Maturity
Date, and (ii) for all CMBS Purchased Assets, the CMBS Purchased Asset Maturity
Date;

 

(n)                                 The introductory paragraph of Section 8.10
of the Repurchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

Section 8.10                                Delivery of Notices.  Seller shall
promptly (and in no event later than one (1) Business Day from the date that
Seller has Knowledge of each such occurrence) notify Buyer and any other
Affiliated Hedge Counterparty of the occurrence of any of the following of which
Seller has Knowledge, together with a certificate of a Responsible Officer of
Seller setting forth details of such occurrence and any action Seller has taken
or proposes to take with respect thereto:

 

(o)                                  The existing clause (g) of Section 8.10 of
the Repurchase Agreement is hereby amended to delete the period at the end and
replace it with “; and”, and the following new clause (h) is hereby added to the
end of Section 8.10 of the Repurchase Agreement:

 

(h)                                 if (i) any CMBS Purchased Asset is presented
for consideration as part of any securitization, (ii) Seller withdraws any such
presentation or (iii) Seller

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

receives written notice that, for any reason, any such CMBS Purchased Asset has
been rejected or not accepted for such securitization.

 

(p)                                  Section 12.02 of the Repurchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

Section 12.02                          Illegality.  If the adoption of or any
change in any Requirements of Law or in the interpretation or application
thereof after the date hereof shall make it unlawful for Buyer to effect or
continue Transactions as contemplated by the Repurchase Documents, (a) any
commitment of Buyer hereunder to enter into new Transactions shall be terminated
and both the Maturity Date and the CMBS Purchased Asset Maturity Date shall be
deemed to have occurred, and (b) the Pricing Rate shall be converted
automatically to the Alternative Rate on the last day of the then current
Pricing Period or within such earlier period as may be required by Requirements
of Law.

 

(q)                                  Exhibits A and B to the Repurchase
Agreement are hereby amended and restated in their entirety and replaced with
Exhibits A and B to this Amendment.

 

(r)                                  Schedule 2 of the Repurchase Agreement is
hereby amended, restated and replaced in its entirety with the attached Schedule
2 hereto.

 

SECTION 2.                                        Amendment to Guarantee. 
Section 2(b) of the Guarantee is hereby amended and restated in its entirety to
read as follows:

 

(b)                                 Notwithstanding anything herein to the
contrary, but subject to clause (c) below, the maximum liability of Guarantor
hereunder and under the Repurchase Documents shall in no event exceed the sum of
(x) twenty-five percent (25%) of the then-currently unpaid aggregate Repurchase
Price of all Purchased Assets consisting of both Core Purchased Assets and CMBS
Purchased Assets, (y) one-hundred percent (100%) of the then-currently unpaid
aggregate Repurchase Price of all Purchased Assets consisting of Flex Purchased
Assets and (z) one-hundred percent (100%) of all amounts due and payable by
Guarantor or any Intermediate Starwood Entity under any and all Interest Rate
Protection Agreements with an Affiliated Hedge Counterparty to which Guarantor
or any Intermediate Starwood Entity is a party.

 

SECTION 3.                                        Amendments to Fee and Pricing
Letter.  (a)  The following, new defined terms are added to Section 1 of the Fee
and Pricing Letter, in correct alphabetical order:

 

“Commitment Fee”:  An amount equal to twenty-five basis points (0.25%)
multiplied by $200,000,000.

 

“Exit Fee”:  0.50% of the then-current unpaid Repurchase Price of the related
Purchased Asset.

 

11

--------------------------------------------------------------------------------

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

(b)           The defined term “LTV/LTC Test”, as set forth in Section 1 of the
Fee and Pricing Letter, is hereby amended and restated in its entirety to read
as follows:

 

“LTV Test”:  (A) For each Core Purchased Asset other than Hotel Assets, the
ratio of the Purchase Price of each such Core Purchased Asset to the market
value of the Underlying Mortgaged Property or Underlying Mortgaged Properties
for the related Core Purchased Asset as determined by Buyer in its sole and
absolute discretion, shall not exceed an amount equal to *** percent (***%),
(B) for each Core Purchased Asset consisting of a Hotel Asset, the ratio of the
Purchase Price of each such Core Purchased Asset the market value of the
Underlying Mortgaged Property or Underlying Mortgaged Properties for the related
Core Purchased Asset as determined by Buyer in its sole and absolute discretion,
shall not exceed an amount equal to *** percent (***%), (C) for each Flex
Purchased Asset other than Hotel Assets, the ratio of the Purchase Price of each
such Flex Purchased Asset to the market value of the Underlying Mortgaged
Property or Underlying Mortgaged Properties for the related Flex Purchased Asset
as determined by Buyer in its sole and absolute discretion, shall not exceed an
amount equal to *** percent (***%), and (D) for each Flex Purchased Asset
consisting of a Hotel Asset, the ratio of the Purchase Price of each such Flex
Purchased Asset to the market value of the Underlying Mortgaged Property or
Underlying Mortgaged Properties for the related Flex Purchased Asset as
determined by Buyer in its sole and absolute discretion, shall not exceed an
amount equal to *** percent (***%).

 

(c)           Clause (b) of the defined term “Sub-Limit” is hereby amended and
restated in its entirety to read as follows:

 

(b)           to the extent that the Repurchase Price ascribed to Purchased
Assets consisting of Hotel Assets would exceed $***;

 

(d)           The existing clause (d) of the defined term “Sub-Limit” is hereby
amended to delete the period at the end and replace it with “; and”, and the
following new clauses (e) and (f) are added to the defined term “Sub-Limit”:

 

(e)           to the extent that the Repurchase Price ascribed to Purchased
Assets consisting of Flex Purchased Assets would exceed $***; and

 

(f)            to the extent that the Repurchase Price ascribed to CMBS
Purchased Assets exceeds $110,000,000.

 

(e)           Section 2 of the Fee and Pricing Letter is hereby amended and
restated in its entirety to read as follows:

 

2.             Early Repurchases and Mandatory Repurchases under
Section 3.04(a) of the Repurchase Agreement.  The following new clause (iii) is
hereby added to Section 3.04(a) of the Repurchase Agreement:

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

(iii)          If any CMBS Purchased Asset is presented for consideration as
part of a securitization but is not accepted for inclusion in such
securitization or, is accepted for inclusion in such securitization but such
presentation is subsequently withdrawn by Seller, or, at any time after
presentation, is rejected for any reason by an underwriter, rating agency or B
piece investor (any of the foregoing a “CMBS Ineligibility Determination”)
(i) within fifteen (15) days from the receipt by Seller of prior written notice
thereof from Buyer, the then-current unpaid Repurchase Price of the related CMBS
Purchased Asset must be reduced by Seller by at least fifty percent (50%), and
(ii) within thirty (30) days from the receipt by Seller of the same prior
written notice thereof from Buyer, the then-current unpaid Repurchase Price of
the related CMBS Purchased Asset must be repaid in full by Seller. 
Notwithstanding the foregoing, if only a portion of a CMBS Purchased Asset is
affected by a CMBS Ineligibility Determination (such portion, the “CMBS
Ineligible Portion”; and the portion of such CMBS Purchased Asset not so
affected by such CMBS Ineligibility Determination, the “CMBS Eligible Portion”),
then, provided that within fourteen (14) days after such CMBS Ineligibility
Determination, Seller satisfies the Resizing Conditions (as defined below) in a
manner acceptable to Buyer in its discretion, Seller shall only be required to
reduce and repay the portion of the Repurchase Price of the related CMBS
Purchased Asset that is the CMBS Ineligible Portion.  For purposes of this
Section 2(iii), the term “Resizing Conditions” shall mean (A) if the related
CMBS Purchased Asset is a Senior Interest, Seller modifies the Purchased Asset
Documents for such CMBS Purchased Asset (pursuant to an amendment or
modification in form and substance acceptable to Buyer) to reduce the principal
balance of such Senior Interest to an amount equal to the CMBS Eligible Portion
(and to increase the principal balance of the related Junior Interest to an
amount equal to the CMBS Ineligible Portion), or (B) if the related CMBS
Purchased Asset is a Whole Loan, Seller modifies the Purchased Asset Documents
for such CMBS Purchased Asset (pursuant to an amendment or modification in form
and substance acceptable to Buyer) to convert such CMBS Purchased Asset into a
Senior Interest in an original principal amount equal to the CMBS Eligible
Portion (and with a related Junior Interest in an original principal amount
equal to the CMBS Ineligible Portion) and, in each case, only if all of the
requirements set forth in Section 3.01 have been satisfied with respect to the
related CMBS Purchased Asset.

 

(f)            The following new Section 3 is hereby added to the Fee and
Pricing Letter, and the existing Sections 3-6 of the Fee and Pricing Letter are
hereby renumbered accordingly:

 

3.             Terms and Provisions Concerning the Payment of the Exit Fee. 
Except to the extent set forth below, the applicable Exit Fee shall be due and
payable in connection with the repurchase of any Purchased Asset by Seller from
Buyer for any reason.  Notwithstanding the foregoing, no Exit Fee shall be due
and payable in connection with the repurchase of any Purchased Asset for any of
the reasons set forth below:

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

(a)           if any such Purchased Asset is repaid in whole or in part as a
result of a voluntary prepayment or repayment at maturity by an Underlying
Obligor;

 

(b)           such repurchase is being made in connection with the foreclosure
or other exercise of remedies under the Purchased Asset Documents relating to
such Purchased Asset;

 

(c)           such repurchase is being made to cure any Default, Event of
Default or Margin Deficit; or

 

(d)           if Seller intends to sell any such Purchased Asset in a non-CMBS
whole loan sale to a third party (a “Whole Loan Sale”) and Buyer is given a
right of first offer to purchase such Purchased Loan, and Buyer (A) fails to
deliver a written offer for purchase of such Purchased Asset within fifteen (15)
Business Days after receipt of Seller’s notice or (B) Buyer delivers a written
offer for purchase of such Purchased Asset within said fifteen (15) Business Day
period, but Seller is not willing to accept such offer, then within one hundred
thirty-five (135) days thereafter, Seller shall have the right to repurchase and
sell such Purchased Asset to a third party in a Whole Loan Sale without payment
of an Exit Fee, in the case of clause (A), at any price Seller may elect or, in
the case of clause (B), at a price greater than or equal to ninety-seven percent
(97%) of the price offered by Buyer.

 

SECTION 4.             Conditions Precedent.  This Amendment and its provisions
shall become effective on the first date on which this Amendment is executed and
delivered by a duly authorized officer of each of each Seller, Buyer and
Guarantor (the “Amendment Effective Date”).

 

SECTION 5.             Representations, Warranties and Covenants.  Each of each
Seller and Guarantor hereby represents and warrants to Buyer, as of the date
hereof and as of the Amendment Effective Date, that (i) each is in compliance in
all material respects with all of the terms and provisions set forth in each
Repurchase Document to which it is a party on its part to be observed or
performed, (ii) no Default or Event of Default has occurred or is continuing. 
Seller hereby confirms and reaffirms its representations, warranties and
covenants contained in the Repurchase Agreement.

 

SECTION 6.             Acknowledgement.  Seller hereby acknowledges that Buyer
is in compliance with its undertakings and obligations under the Repurchase
Agreement and the other Repurchase Documents.

 

SECTION 7.             Limited Effect.  Except as expressly amended and modified
by this Amendment, the Repurchase Agreement, the Guarantee, the Fee and Pricing
Letter and each of the other Repurchase Documents shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms; provided, however, that upon the Amendment Effective Date, each
(v) reference therein and herein to the “Repurchase Documents” shall be deemed
to include, in any event, this Amendment, (w) each reference to the “Repurchase

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Agreement” in any of the Repurchase Documents shall be deemed to be a reference
to the Repurchase Agreement as amended hereby, (x) each reference to the
“Guarantee” in any of the Repurchase Documents shall be deemed to be a reference
to the Guarantee as amended hereby, (y) each reference to the “Fee and Pricing
Letter” in any of the Repurchase Documents shall be deemed to be a reference to
the Fee and Pricing Letter as amended hereby, and (z) each reference in the
Repurchase Agreement to “this Agreement”, this “Repurchase Agreement”, “hereof”,
“herein” or words of similar effect in referring to the Repurchase Agreement
shall be deemed to be references to the Repurchase Agreement as amended by this
Amendment.

 

SECTION 8.             Counterparts.  This Amendment may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

SECTION 9.             Expenses.  Seller and Guarantor agree to pay and
reimburse Buyer for all out-of-pocket costs and expenses incurred by Buyer in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the fees and disbursements of Cadwalader,
Wickersham & Taft LLP, counsel to Buyer.

 

SECTION 10.           GOVERNING LAW.

 

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

[SIGNATURES FOLLOW]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

SELLER

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BUYER

 

 

 

 

 

WELLS FARGO BANK, N.A., a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

 

GUARANTOR

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

EXHIBIT A

 

FORM OF TRANSACTION REQUEST

 

[    ] [  ], 20[  ]

 

Wells Fargo Bank, National Association
One Wachovia Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina 28202

 

Attention:

 

Re:                               Amended and Restated Master Repurchase and
Securities Contract dated as of February 28, 2011 (the “Agreement”) among
Starwood Property Mortgage Sub-2, L.L.C. (“Sub-2”), Starwood Property Mortgage
Sub-2-A, L.L.C. (“Sub-2-A”) and Wells Fargo Bank, National Association (“Buyer”)

 

Ladies and Gentlemen:

 

This is a Transaction Request delivered pursuant to Section 3.01 of the
Agreement.  Terms used but not defined herein are as defined in the Agreement. 
[Sub-2][Sub-2-A] hereby requests that Buyer enter into a Transaction upon the
proposed terms set forth below.

 

Assets (including Class and

 

 

Underlying Mortgaged Property):

 

As described in Appendix 1 hereto

 

 

 

Is this a CMBS Purchased Asset?:

 

[yes]/[no]

 

 

 

Book Value:

 

As described in Appendix 1 hereto

 

 

 

Market Value:

 

$

 

 

 

Applicable Percentage:

 

        %

 

 

 

Purchased Asset Documents:

 

As described in Appendix 1 hereto

 

 

 

Purchase Date:

 

[   ] [   ], 20[   ]

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Purchase Price:

 

$

 

Except as specified in Appendix 1 hereto, on the Purchase Date for each Asset
described in this Transaction Request, [Sub-2][Sub-2-A] will make all of the
representations and warranties contained in the Agreement (including Schedule 1
to the Agreement as applicable to the Class of such Asset) with respect thereto.

 

 

 

Seller:

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

[Starwood Property Mortgage Sub-2-A, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

4

--------------------------------------------------------------------------------

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Appendix 1 to Transaction Request

 

List of Eligible Assets requested to be purchased, to include, as applicable:

 

(a)

Transaction Name

 

(b)

Seller Loan Number

 

(c)         Class (Whole Loan, Junior Interest, Senior Interest, Mezzanine Loan
or Mezzanine Participation Interest)

 

(d)

Lien Type

 

(e)

Property Type

 

(f)

Property Street Address

 

(g)

Property City, State, County, Zip Code

 

(h)

Appraised Value

 

(i)

Appraisal Firm

 

(j)

Appraisal Date

 

(k)

Original Balance

 

(l)

Seller Origination Balance

 

(m)

Current Balance

 

(n)

Amortization

 

(o)

Balloon Amount

 

(p)

[Current] Interest Rate

 

(q)

Spread

 

(r)

Index (Ex: 1 mo LIBOR; [ ]%)

 

(s)

Next Interest Change Date

 

(t)

Next Payment Change Date

 

(u)

Interest Rate cap

 

(v)

Current Principal and Interest

 

(w)

Note Date

 

(x)

First Payment Due Date to Seller

 

(y)

Initial Maturity Date

 

(z)

Extended Maturity Date

 

(aa)

Current delinquency status

 

(bb)

Payment Type

 

(cc)

Payment Frequency

 

(dd)

Rate Change Frequency

 

(ee)

Original Principal and Interest

 

(ff)

Sponsor Name (including first name, if any)

 

(gg)

Borrowing Entity Name

 

(hh)

Underlying Borrower Name

 

(ii)

Open to Prepayment?

 

(jj)

Prepayment Penalty

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

(kk)

Current Senior Liens

 

(ll)

Current Senior Lender

 

(mm)

DSCR on Prior/Senior Liens

 

(nn)

Term of Senior Liens

 

(oo)

Interest Rate of Senior Loans

 

(pp)

Current DSCR on combined debt

 

(qq)

Current LTV, including senior liens

 

 

[See related Confirmation for exceptions to representations and warranties made
by Seller]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CONFIRMATION

 

[    ] [  ], 20[  ]

 

Wells Fargo Bank, National Association
One Wachovia Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina 28288

 

Attention:

 

Re:          Amended and Restated Master Repurchase and Securities Contract
dated as of February 28, 2011 (the “Agreement”) among Starwood Property Mortgage
Sub-2, L.L.C. (“Sub-2”), Starwood Property Mortgage Sub-2-A, L.L.C. (“Sub-2-A”)
and Wells Fargo Bank, National Association (“Buyer”)

 

Ladies and Gentlemen:

 

This is a Confirmation executed and delivered by [Sub-2][Sub-2-A] and Buyer
pursuant to Section 3.01 of the Agreement.  Terms used but not defined herein
are as defined in the Agreement.  [Sub-2][Sub-2-A] and Buyer hereby confirm and
agree that as of the Purchase Date and upon the other terms specified below,
[Sub-2][Sub-2-A] shall sell and assign to Buyer, and Buyer shall purchase from
[Sub-2][Sub-2-A], all of [Sub-2][Sub-2-A]’s right, title and interest in, to and
under the Purchased Assets listed in Appendix 1 hereto.

 

Purchased Assets (including Class and

 

Underlying Mortgaged Property):

As described in Appendix 1 hereto

 

 

Is this a CMBS Purchased Asset?:

[yes]/[no]

 

 

Market Value:

$_________________________

 

 

Applicable Percentage:

________%

 

 

Purchased Asset Documents:

As described in Appendix 1 hereto

 

 

Purchase Date:

[   ] [ ], 20[ ]

 

 

Purchase Price:

$_________________________

 

--------------------------------------------------------------------------------


 

Seller hereby certifies as follows, on and as of the above Purchase Date with
respect to each Purchased Asset described in this Confirmation:

 

1.             All of the conditions precedent in Article 6 of the Agreement
have been satisfied.

 

2.             Except as specified in Appendix 1 hereto, Seller will make all of
the representations and warranties contained in the Agreement (including
Schedule 1 to the Agreement as applicable to the Class of such Asset).

 

 

 

 

Seller:

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Appendix 1 to Confirmation

 

List of Purchased Assets, including, as applicable:

 

(a)

Transaction Name

 

(b)

Seller Loan Number

 

(c)         Class (Whole Loan, Senior Interest, Mezzanine Loan, Junior Interest
or Mezzanine Participation Interest)

 

(d)

Lien Type

 

(e)

Property Type

 

(f)

Property Street Address

 

(g)

Property City, State, County, Zip Code

 

(h)

Appraised Value

 

(i)

Appraisal Firm

 

(j)

Appraisal Date

 

(k)

Original Balance

 

(l)

Seller Origination Balance

 

(m)

Current Balance

 

(n)

Amortization

 

(o)

Balloon Amount

 

(p)

[Current] Interest Rate

 

(q)

Spread

 

(r)

Index (Ex: 1 mo LIBOR; [ ]%)

 

(s)

Next Interest Change Date

 

(t)

Next Payment Change Date

 

(u)

Interest Rate cap

 

(v)

Current Principal and Interest

 

(w)

Note Date

 

(x)

First Payment Due Date to Seller

 

(y)

Initial Maturity Date

 

(z)

Extended Maturity Date

 

(aa)

Current delinquency status

 

(bb)

Payment Type

 

(cc)

Payment Frequency

 

(dd)

Rate Change Frequency

 

(ee)

Original Principal and Interest

 

(ff)

Sponsor Name (including first name, if any)

 

(gg)

Borrowing Entity Name

 

(hh)

Underlying Borrower Name

 

(ii)

Open to Prepayment?

 

(jj)

Prepayment Penalty

 

(kk)

Current Senior Liens

 

(ll)

Current Senior Lender

 

 

--------------------------------------------------------------------------------


 

(mm)

DSCR on Prior/Senior Liens

 

(nn)

Term of Senior Liens

 

(oo)

Interest Rate of Senior Loans

 

(pp)

Current DSCR on combined debt

 

(qq)

Current LTV, including senior liens

 

 

[See attached for a description of any exceptions to representations and
warranties made by Seller]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

“Core Pricing Margin”:  Determined as set forth below, based on the Applicable
Percentage for each Core Purchased Asset:

 

Applicable Percentage

 

Non-Hotel
Core Pricing

Margin

 

Hotel 
Core Pricing

Margin

0 – 50%

 

***

 

***

50.01% – 60%

 

***

 

***

60.01% – 70%

 

***

 

***

70.01% – 75%

 

***

 

***

 

“CMBS Pricing Margin”:  Determined as set forth below, based on the Applicable
Percentage, maximum LTV Ratio and minimum Debt Yield for each CMBS Purchased
Asset:

 

Applicable Percentage

 

Maximum LTV Ratio

 

Minimum Debt Yield

 

CMBS Pricing Margin

0 – 75%

 

***%

 

***%

 

***

75.01 – 80%

 

***%

 

***%

 

***

80.01 – 85%

 

***%

 

***%

 

***

 

“Debt Yield Test”:  (i) The Underlying Mortgaged Property or Underlying
Mortgaged Properties pledged to secure all Core Purchased Assets other than
Hotel Assets and Metropolitan Purchased Assets must at all times and during all
relevant time periods generate a Debt Yield of at least *** percent (***%),
(ii) the Underlying Mortgaged Property or Underlying Mortgaged Properties
pledged to secure all Core Purchased Assets consisting of Hotel Assets must at
all times and during all relevant time periods generate a Debt Yield of at least
*** percent (***%), (iii) the Underlying Mortgaged Property or Underlying
Mortgaged Properties pledged to secure all Core Purchased Assets consisting of
Metropolitan Purchased Assets, must at all times and during all relevant time
periods generate a Debt Yield of at least *** percent (***%), (iv) the
Underlying Mortgaged Property or Underlying Mortgaged Properties pledged to
secure all Flex Purchased Assets other than Hotel Assets must at all times and
during all relevant time periods generate a Debt Yield of at least *** and ***
percent (***%); (v) the underlying Mortgaged Property or Underlying Mortgaged
Properties pledged to secure all Flex Purchased Assets consisting of Hotel
Assets must at all times and during all relevant periods generate a Debt Yield
of at least *** percent (***%), (vi) the Underlying Mortgaged Property or
Underlying Mortgaged Properties pledged to secure all CMBS Purchased Assets with
Applicable Percentages which are equal to or less than *** percent (***%) must
at all times and during all relevant time periods generate a Debt Yield of at
least *** percent (***%); and (vii) the Underlying Mortgaged Property or
Underlying Mortgaged Properties pledged to secure all CMBS Purchased Assets with
Applicable Percentages which are greater than *** percent (***%) must at all
times and during all relevant time periods generate a Debt Yield of at least ***
and *** percent (***%); provided, however, that if Buyer shall approve, as of
the Purchase Date for any Purchased Asset, a Debt Yield for such Purchased Asset
that is lower than the applicable required Debt Yield set forth in any of sub
clauses (i) through (vii) above, then such

 

--------------------------------------------------------------------------------


 

Purchased Asset shall be calculated separately from the other Purchased Assets
comprising such sub clause in determining compliance with the Debt Yield Test
otherwise applicable to Purchased Assets in such sub-clause and the lower Debt
Yield as assigned by Buyer shall be deemed to be the Debt Yield Test applicable
to such Purchased Asset.

 

“Flex Pricing Margin”:  Determined as set forth below, based on the Applicable
Percentage for each Flex Purchased Asset:

 

Eligible Whole Loans and Eligible Senior Interests

 

 

 

Non-Hotel

 

Hotel

Applicable

Percentage

 

Flex Pricing

Margin

 

Flex Pricing

Margin

0 – 50%

 

***

 

***

50.01% – 60%

 

***

 

***

60.01% – 65%

 

***

 

***

 

Eligible Junior Interests

 

Applicable

Percentage

 

Non-Hotel
Flex Pricing

Margin

 

Hotel 
Flex Pricing

Margin

0 – 50%

 

***

 

***

50.01% – 60%

 

***

 

***

60.01% – 70%

 

***

 

***

70.01% – 75%

 

***

 

***

 

Eligible Mezzanine Loans and Eligible Mezzanine Participation Interests

 

Applicable

Percentage

 

Non-Hotel
Flex Pricing

Margin

 

Hotel 
Flex Pricing

Margin

0 – 50%

 

***

 

***

50.01% – 60%

 

***

 

***

60.01% – 70%

 

***

 

***

70.01% – 75%

 

***

 

***

 

“LTV Ratio”:  With respect to any CMBS Purchased Loan, on any date of
determination thereof, the ratio of the Purchase Price of each such CMBS
Purchased Asset to the market value of the underlying Mortgaged Property or
Underlying Mortgaged Properties for the related CMBS Purchased Asset as
determined by Buyer in its sole and absolute discretion.

 

--------------------------------------------------------------------------------
